Citation Nr: 0617102	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  04-36 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for post-
traumatic stress disorder (PTSD), and, if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


 



INTRODUCTION

The appellant is a veteran who apparently served on active 
duty from February 1979 to January 1983.  (His DD Form 214 is 
not of record.)  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which determined that new and material 
evidence was not received sufficient to reopen a previously 
denied claim for entitlement to service connection for PTSD. 

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for PTSD, but that additional development 
is necessary regarding the underlying service connection 
claim.  Accordingly, the matter of entitlement to service 
connection for PTSD, based on de novo review, is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  In an unappealed August 2002 rating decision, the RO 
denied service connection for PTSD.  

2.  Evidence received since the August 2002 decision relates 
to an unestablished fact (a diagnosis of PTSD) necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating a claim of service connection for PTSD.


CONCLUSION OF LAW

Evidence received since the August 2002 RO decision is new 
and material and a claim of service connection for PTSD may 
be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The United 
States Court of Appeals for Veterans Claims (Court) recently 
addressed VA's duty to notify and assist in cases involving 
claims to reopen previously denied matters.  See Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).  The 
Board finds, however, that there is no need to discuss the 
impact of the VCAA on the matter resolved in the veteran's 
favor in the decision below.  

New and Material Evidence

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, each piece 
of evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, with regard to the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran asserts that he has PTSD due to stressful events 
during service.  

In August 2002, the RO denied the claim for service 
connection for PTSD, finding, essentially, that that there 
was no evidence of an inservice stressor and that the 
evidence received did not show a diagnosis of PTSD.  The 
veteran was notified of the decision and of his appellate 
rights, and he replied with a February 2003 notice of 
disagreement.  Although the RO issued a statement of the case 
in May 2003, the veteran did not reply with a timely VA Form 
9.  The unappealed August 2002 RO decision is final.  
38 U.S.C.A. § 7105.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See 38 U.S.C.A. § 
7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).   

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date, and the 
revised definition applies.  Under the revised definition, 
"new evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

As noted above, in August 2002, the RO denied service 
connection for PTSD on the basis that the evidence of record 
did not prove the occurrence of the reported inservice 
stressors and did not include a diagnosis of PTSD.    

At the time of the August 2002 decision denying service 
connection for PTSD, the record included the following:  
service medical records, which showed treatment for orbital 
contusions following a fight in October 1982; some personnel 
records, which documented disciplinary action taken against 
the veteran and showed he served with the military police; 
the veteran's claim, on which the veteran identified an  
inservice stressful event of being attacked and fighting when 
trying to arrest people as part of his job duty as a military 
police officer; and records of VA treatment dating from 
August to November 2001.  The record in August 2002 did not 
include any medical diagnosis of PTSD related to any 
documented inservice stressor event.  

Since the August 2002 RO decision, evidence received includes 
two reports of VA medical treatment containing clear 
diagnoses of PTSD.  The Board points out that VA doctors gave 
the veteran an Axis I diagnosis of PTSD in March 2004 and 
again in June 2004.  On the June 2004 VA 
psychiatric/psychological impairment questionnaire, the 
doctor specifically diagnosed the veteran with PTSD and 
stated that his PTSD symptoms were related to violent 
experiences in the military

As the previous denial of service connection was premised, in 
part, on a finding that there was no diagnosis of PTSD, for 
evidence to be new and material in this matter, (i.e., 
relating to an unestablished fact necessary to substantiate 
the claim, and raising a reasonable possibility of 
substantiating the claim), it would have to include a 
diagnosis of PTSD.  Since the August 2002 RO decision, 
additional evidence has been received that is both new and 
material.  The March and June 2004 VA records show diagnoses 
of PTSD.  This new evidence is thus material, since it goes 
towards a diagnosis of PTSD (an unestablished fact necessary 
to substantiate the claim), and it raises a reasonable 
possibility of doing so.  While the newly received medical 
records do not provide a definitive nexus with service (as 
the reported inservice stressors have not been verified), 
they clearly raise the possibility that the veteran has PTSD 
related to service.

As new and material evidence has been received, the claim of 
entitlement to service connection for PTSD may be reopened.

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  For the reasons detailed in the remand section, 
additional development is required for a full and fair 
adjudication of the underlying service connection claim.


ORDER

New and material evidence having been received; the claim of 
entitlement to service connection for PTSD is reopened.  To 
this extent only the benefit sought on appeal is allowed.


REMAND

The veteran has a VA diagnosis of PTSD related to inservice 
stressors.  While some personnel records have been obtained, 
no attempt has been made to verify the veteran's reported 
inservice stressor events.  In his September 2005 brief, the 
veteran's representative specifically indicated that the VA 
should seek the Quarterly Reports for the veteran's unit to 
verify the occurrence of the reported stressor events.  

The Board notes that the veteran does not assert (nor does 
the record show) that he had combat experience.  On his 
original claim and in a statement received in February 2003, 
the veteran reported inservice stressful events including 
being attacked and fighting while serving as a military 
police officer.  The record shows that the veteran did serve 
as a military policeman, that he was treated in October 1982 
for bruising above the eye following a fight, and that he had 
disciplinary action taken against him.  What is unclear is 
whether the veteran suffered a traumatic event in service 
that was not the result of willful misconduct.   

The RO should contact the veteran and ask that he submit a 
detailed statement identifying with all possible specifics 
(date, location, unit, individuals involved, etc.), the 
stressful events he experienced during service.  Then the RO 
should use this information, and any pertinent records or 
information in the claims file, to submit a verification 
request letter to the U. S. Army and Joint Services Records 
Research Center (JSRRC) so that an attempt can be made to 
verify whether or not the veteran experienced the claimed 
events.  The RO should emphasize to the veteran that he must 
provide specific information regarding his unit(s) and 
approximate dates of any attacks or fights he was involved 
in.  The information should be forwarded to JSRRC to 
determine whether the veteran's reported stressors can be 
verified.

The veteran has a VA diagnosis of PTSD based on his reported 
(but presently unverified) stressors.  If a stressor event is 
verified, the veteran should be sent for a VA psychiatric 
examination to determine whether it is at least as likely as 
not that he has a PTSD due to a verified stressor event.  
Prior to any examination, all pertinent outstanding records 
should be obtained.  Specifically noted in this regard are 
records of ongoing VA or private treatment for psychiatric 
problems since June 2004 (the date of the latest records on 
file) and any reports of psychiatric testing performed on the 
veteran.  In his September 2005 brief, the veteran's 
representative noted that VA had performed an MMPI-2 test on 
the veteran.  Copies of any pertinent outstanding records of 
such treatment or examination should be added to the claims 
file.  
    
As noted above, the VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  The Board notes that recent pertinent 
caselaw has provided additional guidance as to the exact 
nature and extent of these duties.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).  The RO 
should take this opportunity to ensure such compliance, 
especially in light of recent pertinent caselaw.      

For the reasons stated above, this matter is REMANDED for the 
following:

1.  The RO should ensure that the 
appellant is issued a VCAA letter 
appropriate for his claim of entitlement 
to service connection for PTSD, which 
provides the notices required under the 
relevant portions of the VCAA, its 
implementing regulations, and pertinent 
caselaw.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005); See 
also Mayfield v. Nicholson, No. 05-7157 
(Fed. Cir. April 5, 2006), and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO should attempt to obtain any 
pertinent records of medical treatment or 
examination outstanding.  Specifically 
noted in this regard are records of 
psychiatric treatment since June 2004 and 
any reports of psychiatric examinations 
performed on the veteran.  

3.  The RO should ask the veteran to 
provide specific information regarding 
the stressor event(s) he alleges occurred 
during service, and particularly those he 
reported as having occurred while he 
served as a military policeman.  He 
should be advised that this information 
is critical to his claim. 

4.  The information the veteran provides 
in response to the request above should 
be forwarded to the U. S. Army and Joint 
Services Records Research Center (JSRRC) 
at 7701 Telegraph Road, Kingman Building, 
Room 2C08, Alexandria, VA 22315-3802, for 
verification of the stressors claimed by 
the veteran, specifically whether the 
veteran was ever attacked while serving 
as a military policeman.  Morning reports 
and Quarterly Reports for the veteran's 
unit should be reviewed, and the JSRRC 
should provide to VA copies of the 
pertinent portions of any such records as 
they relate to the veteran's reported 
inservice stressor events.

5.  If, and only if, an inservice 
stressor event is verified by the JSRRC 
report, then the veteran should then be 
scheduled for a VA psychiatric 
examination to determine whether it is at 
least as likely as not that he has PTSD 
(under DSM-IV criteria) related to the 
verified event(s) in service.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
a complete rationale for any opinion 
given and should reconcile the opinion 
with any competing medical evidence of 
record.      

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

6.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issue on appeal on a de novo basis.  
If any benefit sought remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


